920 A.2d 311 (2007)
282 Conn. 905
STATE of Connecticut
v.
Scott WINER.
No. 17889.
Supreme Court of Connecticut.
Decided April 12, 2007.
Lisa A. Riggione, senior assistant state's attorney, in support of the petition.
Deborah G. Stevenson, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 99 Conn.App. 579, 915 A.2d 883 (2007), is granted, limited to the following issue:
"Whether the Appellate Court properly determined that the defendant was entitled to a dismissal based upon its construction of General Statutes § 54-142a(c) and its review of the record in this case?"
The Supreme Court docket number is SC 17889.